PER CURIAM.
Petitioner, Craftmaster of Brevard, Inc. [“Craftmaster”], seeks review of an interlocutory order of the trial court imposing sanctions in a construction case on Craft-master based on a theory of spoliation of evidence. The sanction imposed was to bar any testimony of observations made by one of Craftmaster’s experts, or corrective work done based on the expert’s recommendations.
A writ of certiorari will not support review of the order at issue because the order, if error, is fully remediable on direct appeal.
PETITION DENIED.
PALMER and ORFINGER, JJ., concur.
GRIFFIN, J., concurs and concurs specially, with opinion.